03-15-00095-CR

Re: D-1-DC-13-300082, State vs. Juan Leal, Jr.

Dear Mr. Kyle,

The reporter’s record in this case was due to be filed in the 3rd COA on May 11, 2015. I have
actually completed the record with the exception of a few details, but I’m in a trial currently, so I
would respectfully ask for a 30-day extension to allow me time to complete the reporter’s record
in this case; however, I have full confidence that I can complete it as soon as this trial, which is
expected to be Wednesday 20th.


Sincerely,
Angela Chambers
299th District Court